The determination that petitioner engaged in behavior that constituted a nuisance was supported by substantial evidence, including the testimony of a mail carrier, a doorman in the building, and other cooperators, who all described instances of petitioner’s objectionable conduct (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). There exists no basis to disturb the Hearing Officer’s credibility determinations, including the finding that it was not credible that every witness who testified that petitioner was the *528aggressor in their interactions with her was mistaken or lying (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Freedman and Abdus-Salaam, JJ.